Per Curiam.

We affirm the judgment of the court of appeals for the reasons stated in its opinion. A writ of mandamus will not issue to compel an act already performed. State ex rel. Sharif v. Cuyahoga Cty. Court of Common Pleas (1999), 85 Ohio St.3d 375, 376, 708 N.E.2d 718, 719. And appellees had no duty to create documents to meet Taylor’s requests. State ex rel. Warren v. Warner (1999), 84 Ohio St.3d 432, 433, 704 N.E.2d 1228, 1229.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.